DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 24, 26, 29, 30, 46, 48, 99, 100, 102-110 and 111 are pending; claims 2, 3, 4, 5-23, 25, 27, 28, 31-45, 47, 49-98 and 101 are canceled; claim 111 is newly recited; claims 26, 29, 30, 46, 48 and 105-109 are withdrawn; and claim 1 is amended. Claims 1, 24, 99, 100, 102-104, 110 and 111 are subject to examination below. 

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2016/051178, filed 09/10/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/216,272, filed 09/09/2015.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/18/2022 has been considered, initialed and is attached hereto.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 24, 99, 100, 102-104, 110 and 111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

New Matter
Claim 111 recites “wherein at least 70% of the plurality of distinct food preparations are selected from the group consisting of”. Applicant indicate support for the newly recited claim at paragraph [0072] and Table 2. However, para [0072] recites “it is also contemplated that in a test kit or panel at least 50% (and more typically 70% or all) of the plurality of distinct food preparations, when adjusted for a single gender, have an average discriminatory p-value of 0.07 as determined by raw p-value or an average discriminatory p-value of 0.10”. This paragraph does not provide support for the limitation “wherein at least 70%...are selected from the group” as claimed. Table 2 is a table ranking foods according to 2-tailed permutation T-test p-values with FDR adjustment comparing osteoarthritis subjects to controls. As such, the indicated claim language at claim 111 is new matter.

Written Description
Regarding claims 1, 24, 99, 100, 102-104 and 110, the MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The examined invention is a product, namely a kit, and the present claims recite a large genus of distinct osteoarthritis trigger food preparations which are described in terms of functional language, i.e. the plurality that each have a raw p-value of <0.07 or a FDR multiplicity adjusted p-value of <0.10. See further functional limitations recited at claim 99, the claim limiting the totality of trigger food preparations to those having an average raw p-value of ≤0.05 or an average FDR multiplicity adjusted p-value of ≤0.08; and claim 102, limiting the plurality to each having a raw p-value of ≤0.05 or an FDR multiplicity adjusted p-value of ≤0.08. Although the amended claim language (claim 1) further recites “wherein the plurality of distinct osteoarthritis trigger food preparation includes at least eight food preparation selected from”, thereby suggesting that at least those food listed in the claim are considered foods that meet the functional requirements (of having a raw p-value and FDR multiplicity adjusted p-value as claimed). However, the group of food preparations encompassed by the recited claim (claim 1, the 47 species listed) is not limiting the claims to only these foods. Rather, as indicated previously, the recited claim language is not limited to just 8 from this list, but rather could include additional not listed preparations described only in terms of the recited functional language (see “a plurality…wherein the plurality of distinct osteoarthritis food preparations includes at least 8 food preparations selected from the group…”). 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus…requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
	In the present case, there is insufficient evidence of such an established structure-function correlation or relationship such that one of ordinary skill in the art can readily envision which preparations would also impart the desired functional limitations. The specification lacks any disclosure of a core structure, such as a particularly required preparation, combination or panel of the osteoarthritis food preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no explanation or indication of any structure common to those foods listed at the claims that would account for the required p-values. There is no way to confirm what preparations would be attributed to, or result in, the claimed p-values or FDR adjusted multiplicity p-values, since p-value is not a characteristic of the preparation itself, but rather is a variable dependent on other factors, for example the population being discriminated against (see for example, para [0003], p-value determined based on a patient test group that is not diagnosed or suspected of having osteoarthritis). As indicated previously above, the claimed invention is directed to a product invention, namely a kit.
	Although the originally filed specification provides at Table 2, statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value, these species are not necessarily representative of all food preparations which could be encompassed by the broad language at claim 1 (one cannot envision based on these species, what other species also would exhibit the desired p-values, for example), and further, since p-value is a value determined based on a given population, such as based on a patient group that is not diagnosed or suspected of having osteoarthritis (see para [0003] of Applicant’s originally filed specification, or see also para [0072], as a variable adjusted based on other factors such as age and/or gender), the p-values are not a characteristic of the food preparations themselves. This table fails to correlate any particular feature/structure of the preparations themselves, with p-value. Also, the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as an “osteoarthritis trigger food preparation”.
	Furthermore, knowing the identity of one particular food preparation that may be correlated with osteoarthritis does not put one in possession of any and all food preparations that would be similarly correlated with osteoarthritis. The recitation of particular levels/ measures of statistical significance for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the food biomarkers that fall within the recited genus, which is described only in terms of function, from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed (functionally described) genus or not.
	See also what was known in the prior art, which supports that p-value is not an inherent or characteristic variable specific to a given product, but rather is a measure of how significant are the results of a method. Dahiru et al., P-value, A True Test Of Statistical Significance? A Cautionary Note, Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26, teach p-value is generally accepted as a measure of how significant the results of a method/assay art (see for example page 21, col. 1, paras 1-2, is a test carried out considered ‘statistically significant’). See at page 22, col. 1, para 3, the P stands for probability and measures how likely it is that any observed difference between two groups is due to chance; since it is a measure of how likely an observed difference between two groups is due to chance, it’s a measure of a result derived from method. This supports that p-values are not measures of any particular product itself, such as a food preparation as claimed. There are many factors which influence a p-value, see for example Dahiru et al., at page 24, col. 1, factors such as size of the observed effect, sample size, spread of the data, these are all factors associated with performance of a method, not with a product/device, such as a test panel kit or a given food preparation, as claimed.
	Given that p-value is influenced by multiple factors, it is not even predictable that a given food preparation would have a set, unchanging p-value, considering a p-value is a measure of the significance of the results of a given test.
	See also Zeng et al., Variable Food-specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults, PLOS ONE, 8(1), 2013, (9 pages) (see IDS entered 11/05/2019). Zeng et al. also supports that measuring food-specific immune response can be unpredictable. See at page 6, col. 2, Discussion, para 1, Zeng teach that although testing for the presence of food-specific IgG has been regarded as a potential tool for the diagnosis of food allergy/intolerance, it’s the accuracy and clinical utility of such testing that remain unclear. Zeng report that in their study, the testing for IgGs against 15 foods varied widely. Zeng also indicate that factors influencing accuracy/measurement of IgG include factors such as the extraction and immobilization efficiency of the allergens to the ELISA plate and cross-reactivity (see Discussion, para 2). 
Zeng et al. supports that simply having knowledge of a potential food group would not put one is possession of a test kit product having the desired statistical significance as claimed; rather, one would also need to identify particular components or antigens therein for extraction and coupling. The originally filed specification’s disclosure of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance.
For all of these reasons, the present specification fails to provide adequate written description for the broad genus of osteoarthritis trigger food preparations, described based only on desired p-value, as claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24, 99, 100, 102-104, 110 and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An osteoarthritis test kit panel consisting of: a plurality of distinct osteoarthritis trigger food preparations…, wherein the distinct osteoarthritis trigger food preparations includes at least eight food preparations selected from the group consisting of…”. The transitional phrase “consisting of” is a closed term often used in claim drafting to signal a “Markush group” that is by its nature closed (see MPEP 2111.03). This transitional phrase excludes any element, step, or ingredient not specified in the claims. However, in the present case, the language is indefinite because while the transitional phrase is generally considered to be a closed term, the claims also recite “wherein the plurality…includes at least eight food preparations”, thereby suggesting the plurality is open to additional elements (food preparations). The claimed plurality is not limited only to 8 from the recited group, but rather may encompass any number of additional unspecified osteoarthritis food preparations. Therefore, because of this contradiction, the claim language is considered indefinite.
This is similarly the case regarding the language at claim 111, namely “panel consisting of a plurality of distinct food preparations…wherein at least 70% of the plurality of distinct food preparations are selected from the group…”. The claim language is similarly indefinite because while the claim recites the closed language “consisting of”, the plurality is open to additional elements other than those recited in the claim (other food preparations).
Claim 1 recites “wherein the distinct osteoarthritis trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.10” (see also similarly claim language recited at claims 99 and 102). This claim language indicates that the osteoarthritis food preparations are associated with the recited functional limitation/ability, namely the ability to have/exhibit a raw p-value or a FDR multiplicity adjusted p-value. 
Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In the present case, the recited claims fail to specify what structures, materials, or acts in the claim perform the noted functional ability (the ability to exhibit a raw p value as claimed). 
Here the claims do not provide a discernable boundary on what performs the recited function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. (Also, notably the claimed invention is a product, not a method.) The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Functionally describing food preparations (or combinations of preparations) a particular p-value or FDR multiplicity adjusted p-value renders the claim unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed.
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 111 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Savilahti et al., Duration of clinical reactivity in cow’s milk allergy is associated with levels of specific immunoglobulin G4 and immunoglobulin A antibodies to B-lactoglobulin, Clinical & Experimental Allergy, 40, (2009), p.251-256.
Claim 111 recites “An osteoarthritis test kit panel consisting of a plurality of distinct food preparations coupled to an individually addressable respective solid carrier”. The terminology “osteoarthritis” at the preamble is directed to the intended use of the claimed product. Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “osteoarthritis” imparts no distinguishing, structural limitations which could be used to differentiate “osteoarthritis trigger food preparations” from any other type of “food preparations”. 
Further, regarding the language “coupled to an individually addressable respectable solid carrier”, the term “respective” means belonging or relating separately to each of two or more things. Therefore, when given broadest reasonable interpretation, the recited language as indicated is not limited to a single solid carrier, but encompasses each of the plurality coupled to an individually addressable (able to be individually addressed) solid carrier. 
Savilahiti teach Microtitre plates (Nunc Maxi Immunoplate, Thermo Fisher Scientific, Roskilde, Denmark) were coated either with bovine-b-lactoglobulin (Sigma-Aldrich, St Louis, MO, USA) at a concentration of 1 mg/mL, or with bovine-a-casein (Sigma-Aldrich) at a concentration of 2 mg/mL in phosphate-buffered saline (PBS) and incubated at 4 1C overnight (see page 253, col. 1, para 2). Therefore, Savilahiti is teaching a test kit panel (combination) consisting of a plurality of food preparations coupled to an individually addressable respective solid carrier (each of a milk protein, coupled to respective microtiter plates). Given that both are milk proteins, the cited art addresses “wherein at least 70% of the plurality of distinct food preparations are selected from…cow’s milk” (100% are bovine milk proteins). For these reasons, when given broadest reasonable interpretation, Savilahiti anticipates the claim.

Claim(s) 1, 24, 99, 100, 102-104, 110 and 111 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vojdani, US PG Pub No. 2003/0143627A1 (IDS entered 11/05/2019).
Although Applicant’s elected species includes all of the food preparation as presently recited at amended claim 1 (all of the food preparations recited in the group), the present language of claim 1 specifically recites “wherein the plurality of distinct osteoarthritis trigger food preparations includes at least eight food preparations selected from the group consisting of…”. As such, the present rejection under 35 U.S.C. 102 also applies.
Independent claim 1 recites the claim language, “consisting of:” at the preamble. Although the claim uses the claim language “consisting of”, the claim also recites “at least eight” (see discussion above under 35 U.S.C. 112(b)); when given broadest reasonably interpretation, although the claim recites the phrase “consisting of”, the claim is not limited only to those food preparations recited (rather requires only 8 of those recited, and may also include any number of additional food preparations).
Vojdani teach a plurality of distinct food preparations immobilized to an individually addressable solid carrier (see Vojdani teaching wells of a microtiter plate, paras [0062]-[0063], thereby addressing a test kit panel structure as claimed). Vojdani teach a panel comprising 88 food antigens, including chocolate, grapefruit, honey, malt, rye, baker’s yeast, brewer’s yeast, broccoli, cola nut, mustard, green pepper, buckwheat, avocado, cane sugar, cantaloupe, garlic, cucumber, cauliflower, sunflower seed, lemon, strawberry, eggplant, wheat, olive, halibut, cabbage, orange, rice, safflower, tomato, almond, oat, barley, peach, grape, potato, spinach, sole, butter, goat’s milk, onion, egg, sweet potato, cow’s milk, cheddar, beef and corn. 
	Regarding the limitations that the kit is an “osteoarthritis test kit panel”, that the food preparations are “osteoarthritis trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically, regarding the preamble (“An osteoarthritis test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “osteoarthritis” imparts no distinguishing, structural limitations which could be used to differentiate “osteoarthritis trigger food preparations” from any other type of “food preparations”. 
In this case, Vojdani is teaching a product invention comprising an array having immobilized thereon food preparations. Structurally, the prior art product of Vojdani is indistinguishable from that presently recited at the independent claim.
Regarding the limitations of claims 1 “wherein the plurality of distinct osteoarthritis trigger food preparations each have a raw p-value of <0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.10”, and claim 99 “wherein the totality of food preparation…has an average raw p-value of ≤0.05 or an average false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08” (see also claims 102), the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product, Vojdani anticipates the independent claim as recited. 
Regarding claim 24, see as cited previously above, Vojdani does teach a solid carrier that is an array (microtiter, which is considered a microarray).
Regarding claims 100 and 110, see Vojdani (and the cited art) teach microarrays including at least 10 distinct allergens, as cited above, see the food preparations (previously cited para [0063]), Vojdani addressing at least 10, and at least 2 (at least 2 listed from chocolate, honey, malt, tobacco, buckwheat, avocado, and cane sugar, see above) as presently claimed.
	Regarding claim 103, the limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitations specific to the intended use, as it limits to an adjustment factor based on age or gender, which is performed when the product as claimed is used. The limitation fails to structurally limit the product, which is a panel kit, itself.
	Regarding claim 104, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Vojdani does teach allergens that are extracted and purified, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts are in aqueous form (para [0051] extracted in saline, see also para [0056], antigens in buffer).
	Regarding newly recited claim 111, see the claim’s preamble similarly as discussed above is directed to the intended use (osteoarthritis test kit); this claim language is interpreted as discussed previously in detail above (see above analyses, as the same reasoning also applies presently). Claim 111 recites “wherein at least 70% of the plurality of distinct food preparations are selected from…” the recited group of foods. Vojdani teach determining presence of food allergy or intolerance, determining antibodies against “a dietary antigen present in food” (singular, thereby teaching one antigen) (claim 1 of Vojani). See Vojadni teach at claim 4 the dietary antigen derived from a food category, for example eggs is listed at claim 4, and see at claim 6, wherein the eggs and products thereof is egg (thereby addressing a plurality that is a plurality of allergen considered egg). See also claim 10 of Vojdani, selected from barley, buckwheat, malt, oat, rice, rye or wheat (5 out of 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 24, 99, 100, 102-104, 110 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Vojdani, US PG Pub No. 2003/0143627A1 and Warthoe, US PG Pub No. 2006/0024813A1.
As discussed above, independent claim 1 recites the claim language, 
Independent claim 1 recites the claim language, “consisting of:” at the preamble. Although the claim uses the claim language “consisting of:” at the preamble. Although the claim uses the claim language “consisting of”, the claim also recites “at least eight” (see discussion above under 35 U.S.C. 112(b)); when given broadest reasonably interpretation, although the claim recites the phrase “consisting of”, the claim is not limited only to those food preparation recited (rather requires only 8 of those recited, and may also include any number of additional food preparations).
Vojdani teach a plurality of distinct food preparations immobilized to an individually addressable solid carrier (see Vojdani teaching wells of a microtiter plate, paras [0062]-[0063], thereby addressing a test kit panel structure similarly as claimed. Vojdani teach an example of a panel comprising 88 antigens, including chocolate, grapefruit, honey, malt, rye, baker’s yeast, brewer’s yeast, broccoli, cola nut, mustard, green pepper, buckwheat, avocado, cane sugar, cantaloupe, garlic, cucumber, cauliflower, sunflower seed, lemon, strawberry, eggplant, wheat, olive, halibut, cabbage, orange, rice, safflower, tomato, almond, oat, barley, peach, grape, potato, spinach, sole, butter, goat’s milk, onion, egg, sweet potato, cow’s milk, cheddar, beef and corn. However, see paras [0032]-[0044], Vojdani teach many possible dietary antigens of embodiments of their invention.
	Regarding the limitations that the kit is an “osteoarthritis test kit panel”, that the food preparations are “osteoarthritis trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically, regarding the preamble (“An osteoarthritis test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “osteoarthritis” imparts no distinguishing, structural limitations which could be used to differentiate “osteoarthritis trigger food preparations” from any other type of “food preparations”. 
In this case, Vojdani is teaching a product invention (kit) comprising an array having immobilized thereon food preparations. Structurally, the prior art product of Vojdani is indistinguishable from that presently recited at the independent claim.
Regarding the limitations of claims 1 “wherein the distinct osteoarthritis trigger food preparations each have a raw p-value of <0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.10”, and claim 99 “wherein the totality of food preparation…has an average raw p-value of ≤0.05 or an average false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08” (see also claims 102), the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product, Vojdani addresses the independent claim indicated. 
However, Vojdani fails to teach the food preparations further comprising tobacco. 
Similar to Vojdani above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See at para [0237] Warthoe provide another comprehensive food allergen list (similar to that at Vojdani), the comprehensive allergen list at Warthoe further including tobacco (para [0237]).
 Regarding amended claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified test kit panel of Vojdani, namely the device comprising the plurality of allergens, to further include for example tobacco, as in Warthoe, one motivated to do so in order to provide a single more comprehensive (complete and inclusive) panel for the diagnosis of one’s hypersensitivity, and further in order to allow a practitioner to screen for a cause (or causes), out of many possibilities, of a subject’s hypersensitivity to an unknown food source. 
Additionally, it would have been obvious to have arrived at the complete panel (a product invention) comprising the additional food preparation, tobacco as claimed, thereby resulting in a panel including all 49 claimed allergens as listed at Applicant’s elected species, out of routine optimization, namely routine experimentation, combining art recognized/known food allergens (preparation) in order to establish an optimized, broad and comprehensive panel capable of screening all/many possibilities simultaneously (as in Vojdani). Specifically, the ordinarily skilled artisan would appreciate, the number of allergens included in the kit is a result effective variable, namely a variable, that when optimized achieves a particular result. For example, as taught by Vojdani, the goal is to determine an unknown sensitivity or hypersensitivity, it would be desirable to include an optimal number of allergens to uncover the unknown cause. One having ordinary skill in the art would have a reasonable expectation including tobacco in the list as taught by Vojdani because like the food preparations of Vojdani, tobacco is taught to similarly be a source of one’s hypersensitivity (Warthoe). 
Additionally, one of ordinary skill would have been further motivated to include tobacco as in Warthoe, as part of the comprehensive list as taught by Vojdani, as an obvious matter of applying a known technique. Specifically, the prior art contained the based product as taught by Vojdani, namely a solid support device comprising a plurality of immobilized food allergens intended for determining immunoglobulin response in a patient’s sample. It was further known in the art at the time, to combine a plurality of different food antigens together as a single panel (see each of Vojdani and also Warthoe). One of ordinary skill in the art could have combined the different panels into one single all-inclusive (comprehensive) panel, thereby including tobacco, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects as a result of allergy), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive product capable of screening all of the different potential sources of sensitivity/hypersensitivity, thereby allowing a comprehensive screening device capable of considering all possible food allergens suspected, as part of a single assay.
One having ordinary skill in the art would have a reasonable expectation of success because Vojdani teach means for allowing a practitioner to screen large numbers of possible antigens (for example, up to 88 as indicate in the cited passage of Vojdani), particularly food allergens, for immunoglobulin response using a singular solid support device. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Vojdani and Warthoe, each list allergens that are art recognized).
Regarding the limitations that the kit is an “osteoarthritis test kit panel”, that the food preparations are “osteoarthritis trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“An osteoarthritis test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “osteoarthritis” imparts no distinguishing, structural limitations which could be used to differentiate “osteoarthritis trigger food preparations” from any other type of “food preparations”. 
In this case, Vojdani (and the cited art) is teaching a kit product comprising a solid support structure (microtiter plate) having immobilized thereon food preparations (allergens). Structurally, the prior art product is indistinguishable from that taught by the cited art, and as such the art addresses the independent claim.
Regarding the limitations of claims 1 “wherein the plurality of distinct osteoarthritis trigger food preparations each have a raw p-value of <0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.10”, and claim 99 “wherein the totality of food preparation…has an average raw p-value of ≤0.05 or an average false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08” (see also claims 102), the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart any structurally distinguishing features specific to the claimed kit invention, over the prior art product, the cited art is considered to address the claim.
Regarding claim 24, see as cited previously above, Vojdani does teach a solid carrier that is an array (microtiter, which is considered a microarray).
Regarding claims 100 and 110, see Vojdani (and the cited art) teach microarrays including at least 10 distinct allergens, as cited above, see the food preparations (previously cited para [0063]), Vojdani addressing at least 10, and at least 2 (at least 2 listed from chocolate, honey, malt, tobacco, buckwheat, avocado, and cane sugar, see above) as presently claimed.
	Regarding claim 103, the limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use, as it limits to an adjustment factor based on age or gender, which is performed when the product as claimed is used. The limitation fails to structurally limit the product, which is a panel kit, itself.
	Regarding claim 104, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Vojdani does teach allergens that are extracted and purified, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts are in aqueous form (para [0051] extracted in saline, see also para [0056], antigens in buffer).
Regarding newly recited claim 111, see the claim’s preamble similarly as discussed above is directed to the intended use (osteoarthritis test kit); this claim language is interpreted as discussed previously in detail above (see above analyses, as the same reasoning also applies presently). Claim 111 recites “wherein at least 70% of the plurality of distinct food preparations are selected from…” the recited group of foods. As noted previously above, Applicant’s elected species is the entire panel of food preparations (which 100% is encompassed by the claimed at least 70%).
It would have been further obvious to have modified the panel as taught by Vojdani and Warthoe et al. in order to have arrived at a panel limited to those species of food preparations claimed as an obvious matter of selecting and combining element from a known list of suitable, art recognized common allergens. In particular, the prior art recognized providing different known allergens together in combinations of comprehensive panels for testing a subject’s antibody response (for allergy or sensitivity). Additionally, the prior art recognized each of the allergens listed in the panel as art recognized, known allergens, each was a food allergen recognized in the art as related to a subject’s allergy and/or sensitivity. It would have been well within the skill level of the ordinary artisan at the time the claimed invention was effectively filed to have modified the panel as taught by Vojdani in order to arrive at the claimed elected species panel as an obvious matter of design choice. The elected panel is merely an arrangement of a combination of previously known, art recognized food allergens, related to allergy and sensitivity in subjects. Furthermore, one having ordinary skill in the art would have had a reasonable expectation of success since it was known to provide panels of food allergens for testing antibody response in subjects with potential allergy and/or food sensitivities (Vojdani, Warthoe). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16/441,902
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 10, 15, 17, 127 and 134 of copending Application No. 16/441,902 (reference application) in view of Vojdani and Warthoe. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/441,902 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/441,902 reads on the claim. See copending application 16/441,902 claim 5 and further claims 71 and 127, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including cantaloupe, wheat, tomato, cucumber, egg, broccoli, orange, butter, corn, rye, peach, mustard, green pepper, garlic, oat, onion, eggplant, safflower and cow’s milk.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species: chocolate, honey, malt, baker’s yeast, brewer’s yeast, cola nut, tobacco, buckwheat, avocado, cane sugar, cantaloupe, sunflower seed, lemon, halibut, orange, rice, barley, grape, potato, sole, butter, goat’s milk, onion, sweet potato, cheddar, beef.
Of the missing species, see the art recognized allergen food preparations as taught by each of Vojdani and Warthoe (see complete citations previously above for each of said references).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include the additional species (the additional food preparations as in Vojdani and Warthoe), thereby arriving at the claimed invention, for the same reasons as applied previously above under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, the modification would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response (one’s sensitivity), simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application with Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claim 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 17, similarly reciting wherein the solid carrier is a well, a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claims 6 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more), see also the panel comprising the 49 (elected species) also addresses at least 10.
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 15, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited art addressing the elected panel of 49 species, thereby also addressing wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US Patent No. 10,788,498 B2 (previously copending 16/385,322)
Claims 1, 24, 99, 100-104, 110 and 111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 B2 (previously cited as copending Application No. 16/385,322) in view of Vojdani and Warthoe. 
U.S. Patent No. 10,788,498 B2 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claims 24 and 26, which depend from 17) Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of U.S. Patent No. 10,788,498 B2 reads on the claim. See also (regarding claims 1 and 4), U.S. Patent No. 10,788,498 B2 at claims 24 and 26, referring back to claim 17, see also claim 18 (at least 10 preparations)), recites food preparations similarly including species consistent with that presently claimed, thereby addressing at least 8 including oat, cabbage, cow’s milk, onion, honey, rye, corn, wheat, egg, cucumber, orange, halibut, lemon, grapefruit and cane sugar.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species: Chocolate, Malt, baker’s yeast, brewer’s yeast, broccoli, cola nut, tobacco, mustard, green pepper, buckwheat, avocado, cantaloupe, garlic, cauliflower, sunflower seed, strawberry, eggplant, olive, orange, rice, safflower, tomato, almond, barley, peach, grape, potato, sole, butter, goat’s milk, sweet potato, cheddar and beef.
Of the missing species, see the art recognized allergen food preparations as taught by each of Vojdani and Warthoe (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously above (see above, as the same reasoning also applies presently). See as above, the modification would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see analyses as discussed previously above, as the same reasoning also applies presently).
Regarding claims 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see U.S. Patent No. 10,788,498 B2 claim 18, similarly reciting wherein the solid carrier is a microwell (U.S. Patent No. 10,788,498 B2 claim 17), a bead, an electrical sensor, a chemical sensor, a microchip, dipstick or an adsorptive film.
Regarding claim 100, see U.S. Patent No. 10,788,498 B2 claims 9 and 18 teaching at least 10 food preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see U.S. Patent No. 10,788,498 B2 claim 14, adjusting for at least one of age or gender.
Vojdani does teach allergens that are extracted and purified, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts are in aqueous form (para [0051] extracted in saline, see also para [0056], antigens in buffer). It would have been obvious to one having ordinary skill to have prepared the food preparations as in Vojdani (as processed aqueous extracts) as an obvious matter of using a known technique (Vojdani, teaching this is a known way to provide a food antigen at a solid support intended for testing reactivity). One having ordinary skill in the art would have a reasonable expectation of success using a known technique for its intended purpose.
Regarding claim 110, see the combination of the cited addressing the elected panel of 49 species, addresses wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).

16/013,774
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  6, 10, 20, 24, 104-111 and 113-135 of copending Application No. 16/013,774 (reference application) in view of Vojdani and Warthoe. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/013,774 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 119-124). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/013,774 reads on the claim. See also the copending application 16/013,774 e.g., at claims 104 and 109, teach food preparations similarly including species consistent with that presently claimed, thereby addressing at least 8 including grapefruit, peach, cucumber, tomato, broccoli, cauliflower, green pepper, tobacco, eggplant, almond, rye, oat, cantaloupe, cabbage, cane sugar, sweet potato, avocado, orange, honey, malt, wheat, goat’s milk, cola nut, cheddar, brewer’s yeast, onion, garlic, baker’s yeast, cow’s milk, corn, buckwheat, barley,  potato, beef, rice, sunflower seed, safflower, lemon, strawberry, olive, corn.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species:  Chocolate, tobacco, mustard, green pepper, halibut, grape, sole, butter, egg.
Of the missing species, see the art recognized allergen food preparations as taught by each of Vojdani and Warthoe (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously above. (See above reasoning as it also applies presently). See as above, the modification would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claim 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claim 5 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited art addressing the elected panel of 49 species, thereby also addressing wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/013,821
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10, 20 and 104-107, 109-132 of copending Application No. 16/013,821 (reference application) in view of Vojdani.
	Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/013,821 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 3-5, 104, 113, 117-126). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/013,821 reads on the claim. See also copending application 16/013,821 claims 3-5, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including tomato, cucumber, malt, cauliflower, peach, cantaloupe, orange, egg, cabbage, green pepper, safflower, chocolate, wheat, cow’s milk, rye, baker’s yeast, brewer’s yeast, oat, honey, sweet potato, onion, cheddar, lemon, rice, sugar cane, mustard, tobacco, goat’s milk, eggplant, cola nut, avocado, corn, garlic, buckwheat, beef and potato.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species:  Honey, avocado, cane sugar, olive, halibut, sole, barley, grape.
Of the missing species, see the art recognized allergen food preparations as taught by Vojdani (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously).
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application and Vojdani, as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claim 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claim 5 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited addressing the elected panel of 49 species, addresses wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/131,281
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281 (reference application) in view of Vojdani and Warthoe. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/131,281 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/131,281 reads on the claim. See copending application 16/131,281 claims 2, 4 and 5, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including rye, cantaloupe, malt, green pepper, tomato, orange, cane sugar, garlic, tobacco, egg, buckwheat, cauliflower, lemon, wheat, cow’s milk, cheddar, cucumber, mustard, sweet potato, oat, onion, peach, chocolate, corn, cola nut, safflower and avocado.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species:  honey, baker’s yeast, brewer’s yeast, broccoli, eggplant, olive, halibut, cabbage, rice, almond, grape, potato, sole, butter, goat’s milk, cheddar, beef.
Of the missing species, see the art recognized allergen food preparations as taught by Vojdani and Warthoe (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application, Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claims 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claim 5 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited art addressing the elected panel of 49 species, thereby also addressing wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/124,473
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-114 of copending Application No. 16/124,473 (reference application) in view of Vojdani and Warthoe. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/124,473 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/124,473 reads on the claim. See copending application 16/124,473 claims 2, 4 and 5, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including orange, oat, malt, rye, chocolate, cow’s milk, cola nut, cucumber, tobacco, cheddar, wheat, sugar cane, mustard, brewer’s yeast, baker’s yeast, cauliflower, grapefruit, cantaloupe, green pepper, egg, buckwheat, corn and honey.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species:  chocolate, avocado, garlic, lemon, strawberry, eggplant, olive, halibut, rice, safflower, tomato, almond, peach, grape, potato, sole, goat’s milk, onion, cheddar, beef.
Of the missing species, see the art recognized allergen food preparations as taught by each of Vojdani and Warthoe (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously, which is taught as a desirable goal for these types of solid support carrier devices, as taught by Dantini (see cited previously above).
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application, Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claims 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claim 5 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited art addressing the elected panel of 49 species, thereby also addressing wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/170,969
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/170,969 (reference application) in view of Vojdani and Warthoe. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/170,969 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/170,969 reads on the claim. See copending application 16/170,969 claims 2, 4 and 5, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including cantaloupe, cucumber, green pepper, orange, sweet potato, garlic, tomato, cauliflower, sugar cane, buckwheat, oat, mustard, rye, peach, avocado, cola nut, rice, cabbage, egg, wheat, corn, honey, chocolate, cow’s milk, potato, onion and tobacco.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species:  malt, baker’s yeast, brewer’s yeast, strawberry, olive, halibut, corn, safflower, grape, goat’s milk, cheddar, beef. 
Of the missing species, see the art recognized allergen food preparations as taught by each of Vojdani and Warthoe (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application, Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claims 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claim 5 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited art addressing the elected panel of 49 species, thereby also addressing wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/171,154
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/171,154 in view of Dantini et al., US PG Pub No. 2005/0255533 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/171,154 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/171,154 reads on the claim. See copending application 16/171,154 claims 2, 4 and 5, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including avocado, buckwheat, sugar cane, cantaloupe, cauliflower, chocolate, cola nut, corn, cucumber, garlic, green pepper, honey, lemon, malt, mustard, oat, onion, orange, peach, potato, rice, rye, safflower, sweet potato, tobacco, tomato, what, baker’s yeast, brewer’s yeast, cow’s milk, egg, halibut, beef, goat’s milk.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species:  cabbage, corn, peach, grape.
Of the missing species, see the art recognized allergen food preparations as taught by Dantini et al. (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously, which is taught as a desirable goal for these types of solid support carrier devices, as taught by Dantini (see cited previously above).
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application with Dantini (particularly those at para [0049] of Dantini) as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claims 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claim 5 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited art addressing the elected panel of 49 species, thereby also addressing wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/218,054
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 (reference application) in view of Vojdani and Warthoe. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/218,054 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/218,054 reads on the claim. See copending application 16/218,054 claims 2, 4 and 5, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including chocolate, tobacco, malt, cane sugar, rye, green pepper, cola nut, buckwheat, cantaloupe, safflower, baker’s yeast, cauliflower, sweet potato, lemon, mustard, grapefruit, corn, brewer’s yeast and honey.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species:  honey, avocado, garlic, cucumber, lemon, strawberry, eggplant, wheat, olive, halibut, rice, tomato, almond, barley, peach, grape, potato, sole, butter, goat’s milk, onion, egg, cheddar, beef.
Of the missing species, see the art recognized allergen food preparations as taught by each of Vojdani and Warthoe (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application, Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claims 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claim 5 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited art addressing the elected panel of 49 species, thereby also addressing wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/242,519
Claims 1, 24, 99, 100, 102-104, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20,24, 101-112 and 113-114 of copending Application No. 16/242,519 (reference application) in view of Vojdani and Warthoe. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending 16/242,519 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 16/242,519 reads on the claim. See copending application 16/242,519 claims 2, 4 and 5, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including tomato, tobacco, orange, cucumber, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, cauliflower, safflower, green pepper, buckwheat, rice, grapefruit, brewer’s yeast, peach, cane sugar and cow’s milk.
However, the copending application fails to teach the following from Applicant’s elected panel, and as such fails to teach the elected species: baker’s yeast, cola nut, mustard, garlic, sunflower seed, lemon, eggplant, olive, halibut, cabbage, oat, barley, grape, potato, sole, butter, goat’s milk, onion, egg, sweet potato, cheddar, beef.
Of the missing species, see the art recognized allergen food preparations as taught by each of Vojdani and Warthoe (see complete citations previously above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application, Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claims 99 and 102, see as indicated previously (these limitations discussed previously above under 35 U.S.C. 103), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
Regarding claim 24, see copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
Regarding claim 100, see copending claim 5 teaching at least 12 preparations, thereby also addressing the presently claimed at least 10 (at least 10 being a range of 10 or more).
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see the combination of the cited art addressing the elected panel of 49 species, thereby also addressing wherein at least two are selected from the group consisting of chocolate, honey, malt, tobacco, buckwheat, avocado and cane sugar. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US Patent No. 10,309,970 B2
Claims 1, 4, 24, 99, 100, 102-104, 110 and 111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/309,970 B2 in view of Vojdani and Warthoe. 
US 10/309,970 B2 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently.
US10,309,970 fails to recite wherein the plurality includes at least eight selected from the group of food preparations as recited at amended claim 1; and fails to teach the elected panel comprising all the species as listed.
Vojdani and Warthoe are as cited previously in detail previously above (see above for complete citations of each).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application, Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).

17/000,102
Claims 1, 4, 24, 99, 100, 102-104, 110 and 111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 16, 20, 22 and 24 of copending application 17/000,102; or alternatively, Claims 1, 4, 24, 99, 100, 102-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 16, 20, 22 and 24 of copending application 17/000,102 in view of Vojdani and Warthoe et al. 
Copending 17/000,102 similarly recites a test panel device comprising a solid phase carrier (individually addressable respective solid carriers) having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “osteoarthritis” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above under 35 U.S.C. 103(a) (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The panel of copending 17/000,102 reads on the claim. See copending application 2, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 as claimed, from the list including oat, barley, cabbage, cow’s milk, onion, honey, rye, corn, yeast, wheat, egg, lemon, cucumber, orange, halibut, grapefruit, cane sugar, strawberry, rice, beef, potato and broccoli. 
However, the copending application fails to teach the following from Applicant’s elected panel (the elected panel comprising all the recited species of food preparations at claim 1), and as such fails to teach the elected species: chocolate, malt, buckwheat, rye, baker’s yeast, brewer’s yeast,  cola nut, tobacco, mustard, green pepper, garlic, sunflower seed, eggplant, olive, peach, grape, sweet potato, sole, butter, goat’s milk, onion,  and cheddar.
Vojdani and Warthoe are as cited previously in detail previously above (see above for complete citations of each).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of the copending application, in order to include each of the additional species as indicated above, thereby arriving at the claimed invention, for the same reasons as applied previously under 35 U.S.C. 103(a) (see above reasoning as it also applies presently). See as above, this would be obvious as it would establish an optimized, broad comprehensive panel capable of screening all/many possibilities capable of eliciting an immune response, simultaneously.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of the copending application, Vojdani and Warthoe as an obvious matter of applying a known technique to a known method (see previous reasoning applied above under 35 U.S.C. 103, including the reasons one would have reasonable expectation of success, as the same reasoning also applies presently).
Regarding claim 24, see copending claim 24.
Regarding claim 100, see copending claim 2 does teach at least 2 and up to 36 (see the list of up to 36), thereby also addressing more than 2, for example at least 10.
Regarding claim 103, see copending claim 10, adjusting for at least one of age or gender.
Regarding claim 104, see copending claim 22, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
Regarding claim 110, see as cited above, the copending application teaches species overlapping those claimed, and as such encompasses wherein at least two can be honey and cane sugar; see also the alternative rejection addressing the elected species, also addresses wherein at least two are from the list as claimed.
Regarding claim 111, see the analyses as set forth in detail previously above, as it would have been obvious to have modified the copending application to arrive at the claimed elected species panel for the same reasons as indicated previously (see above reasoning, as the same analyses also applies).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive for the following reasons:
At remarks page 7 Applicant refers to support for amendments to the claims and newly recited claim 111. See the detailed rejection set forth above, no support could be found for limitations recited in new claim 111. 
Applicant further argues the rejection of claims under 35 U.S.C. 112(a), written description (see remarks pages 7-9). Specifically, Applicant argues the specification sufficiently describes the claimed invention such that one would recognize that applicant was in possession of the claimed invention. Applicant argues the specification describes an actual reduction to practice and provides extensive guidance to support possession (remarks page 9). Applicant asserts that the specification teaches numerous food preparations that may be used to practice the claimed invention, referring to the 48 recited in the claims and at Table 2. However, these arguments are not persuasive because the issues raised in the rejection is that one can not readily visualize what other (other than those recited, yet encompassed by the claim language) food preparations would be encompassed by the claimed genus. The present claims are not limited only to the 48 argued specific food preparations.
At remarks page 9 Applicant further argues that the specification provides extensive guidance regarding the identification of additional suitable food preparations characterized by the claim recited property, referring to specification paras [0088]-[00106]. However, this argument is further not persuasive, these citations from the originally filed specification fail to set forth a structure-function correlation such that one can readily visualize what other species would be encompassed by the extremely potentially large and variable genus as claimed. Applicant has not provided sufficient evidence of possession of the entire genus as claimed, which would encompass nearly any and all foods, not just those listed in the specification. 
Applicant argues that the office has previously acknowledged that the food preparation/food trigger preparation (allergen) share a common structure of each being capable of eliciting binding immunoglobulin in a subject’s sample. However, this is not persuasive that Applicant was in possession of the entire genus of osteoarthritis food preparations as claimed as required by 35 U.S.C. 112(a) because this indicated commonality fails to provide a common structure sufficient to allow one to readily visualize what other species of food preparations would similarly be capable of serving as osteoarthritis food preparations and which would exhibit the required functional ability of having/exhibiting a raw p-value of <0.07 or a FDR multiplicity adjusted p-value of <0.10. While they share the commonality of each being potential food preparations/trigger foods for eliciting/binding immunoglobulin in a subject’s sample (as indicated in the Restriction requirement), this commonality does not allow on to readily visualize what other food preparations other than those presently recited and indicated by the specification serve to achieve the claimed function/ability as claimed. Applicant is claiming the genus by what it does rather than what it is.
Regarding the rejection of claims under 35 U.S.C. 112(b), Applicant argues the specification teaches that the claim-recited properties are sufficient to quantitatively determine a positive response to a food based in part on baseline levels form a control group. This is not persuasive because the claimed invention is product and this argument is directed to its intended use (its use to quantitively determine a positive response to food based in part on baseline levels from a control group). 
Further, Applicant argues the specification teaches a ranked listing of foods based on the claim-recited properties used to distinguish osteoarthritis trigger foods. However, see as discussed previously and above, the claims are not limited only to those trigger foods as recited, but rather encompass other species described only in terms of function and not structure. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In the present case, the recited claims fail to specify what structures, materials, or acts in the claim perform the noted functional ability (the ability to exhibit a raw p value as claimed). 
Regarding the rejection of claims under 35 U.S.C. 102, Applicant argues Vojdani fails to teach each and every element of the claimed invention (remarks page 11). Applicant argues Vojdani teach a panel with 88 food antigens, but does not teach a kit panel consisting of a plurality as claimed, wherein the distinct food preparations exhibit the claimed-recited functional properties. However, see as discussed previously above, the claimed are not limited to only the 48 food preparations recited at the claims, and the functional limitations fail to impart any structural different to the food preparations themselves. Nonetheless, see as indicated, it would have been further obvious to have arrived at the claimed 48 for the reasons as indicated (namely selecting from a finite list of suitable art recognized alternatives).
Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 12-15), Applicant asserts the claimed invention is based, at least in part, on the discovery by the inventors of test kit panels and methods for effectively identifying specific food items which can be eliminated from a subject’s diet in order to reduce or alleviate osteoarthritis symptomology, with superior predictive power over the prior art.
This argument is not persuasive because the claimed invention is a panel kit (a product invention), and not a method. The arguments regarding effective identification of specific foods to be eliminated from a subject’s diet to reduce/alleviate osteoarthritis with superior predictive power are arguments directed to intended use (methods of using the panel), and fail to establish the panel itself is not obvious over the cited art. Structurally, the claimed invention is indistinguishable from panels as taught by the combination of the cited art.
Applicant argues that Vojdani does not teach an osteoarthritis test kit panel as claimed, however, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and MPEP 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If a prior art structure is capable of performing the intended use, then it meets the claim. 
Furthermore, Applicant is reminded that the normal purpose of a claim preamble (i.e., “An osteoarthritis test kit panel consisting of…”) is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Additionally, regarding remarks at page 13, the functional limitations recited at the claims fail to structurally distinguish the claimed invention form the prior art because they fail to impart any particular or identifiable structure specific to the food preparations. 
Regarding the citation of Warthoe, Applicant argues the action fails to identify a reason as to why one of ordinary skill in the art would select tobacco from the list of allergens of Warthoe. This is not persuasive, see the detailed rejection set forth previously and above. It is maintained that combining various well known, art recognized allergens into different combinations to form single panels intended for testing sensitivities/ allergies was well known and routinely practiced in the food allergy art at the time the claimed invention was effectively filed (as is supported by the art cited previously and above of record).
Regarding the rejections of claims on the grounds of nonstatutory double patenting (remarks pages 15-17), Applicant argues that because the missing elements (food preparations) can be chosen, does not mean it would have been obvious to do so by one of ordinary skill in the art. While Applicant’s argument is acknowledged, in the instant case the invention is a collection of food allergens/preparations combined into a single panel for testing. Such combinations of known, art recognized food preparations into single panels was well known and routinely provided by those having ordinary skill in the art, the prior art is replete with examples of panels combining all the various well-known food allergens for individual, patient tailed testing (e.g., Hiller, cited previously, Vojdani, Warthoe, as just a few examples. All of the claim recited allergen species are species of allergens commonly recognized and routinely relied upon in testing subject’s sensitivities in the assay art (see the art of record). 
Further, while there are many possible food allergens known and recognized, routinely used in the art (as evident from Vojdani and Warthoe, as well as Dantini, for example), it is not unobvious to choose from a finite number of identified, predictable solutions. One would have a reasonable expectation of success given that these allergens were all very commonly recognized food allergens (a search of the prior art reveals much overlap regarding the various allergens, e.g., Dantini, Warhoe, Vojdani all share common allergens). 
For all of these reasons, Applicant’s arguments are not persuasive and the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641